Order entered April 13, 2020




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                           No. 05-20-00088-CR
                           No. 05-20-00089-CR
                           No. 05-20-00090-CR
                           No. 05-20-00091-CR
                           No. 05-20-00092-CR
                           No. 05-20-00093-CR

                   JOSHUA JEFF BARRIER, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee

              On Appeal from the 15th Judicial District Court
                         Grayson County, Texas
                  Trial Court Cause No. 070006 Cts. 1-6

                                 ORDER

     We REINSTATE these appeals.

     We abated for the appointment of new counsel. On April 7, 2020, a

supplemental clerk’s record was filed with the appointment. We DIRECT the

Clerk of the Court to list Marcus Olds as counsel for appellant. All future
correspondence should be sent to Mr. Olds at 111A N. Travis St., Suite 5,

Sherman, TX 75090.

      The record is due May 8, 2020.

      We DIRECT the Clerk to send copies of this order to the Honorable James

P. Fallon, Presiding Judge, 15th Judicial District Court; Misty Skinner, court

reporter, 15th Judicial District Court; Kelly Ashmore, Grayson County District

Clerk; Marcus Olds; and the Grayson County District Attorney’s Office.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE